Citation Nr: 1635907	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  13-19 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Atlanta, Georgia


THE ISSUE

Entitlement to a clothing allowance for the 2012 calendar year.  


(The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder, entitlement to service connection for a right leg disorder, and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Atlanta, Georgia.  

In May 2016, the Veteran testified at Central Office Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's Veterans Benefits Management System (VBMS) claims file includes additional documents, including treatment records from the Atlanta VAMC.  The Atlanta VAMC did not indicate their review of these records in the January 2013 statement of the case (SOC).  To the extent that any of this new evidence is relevant to the claim on appeal, the Board notes that there is no prejudice to the Veteran as the Board is granting the claim.  Virtual VA includes documents, including VA treatment records, that are either duplicative of those in VMBS and the paper claims file or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  In an August 2006 rating decision, the Veterans Affairs (VA) Regional Office (RO) in Houston, Texas granted service connection for tinea corporis and vitiligo.

2.  Entitlement to an annual clothing allowance was established in September 2008.

3.  In July 2012, the Veteran filed a claim for an annual clothing allowance for the calendar year 2012.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2012 calendar year have been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2012 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of an annual clothing allowance for the calendar year 2012 constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of her claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin disability which is due to a service-connected disability and the VA determines causes irreparable damage to the veteran's outer garments.  38 U.S.C.A. § 1162.

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:  (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to ware or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

Here, the Veteran asserts that she uses physician prescribed medication for her service-connected tinea corporis and vitiligo, which causes irreparable damage to her outer garments.  See, e.g., May 2016 hearing testimony; May 2013 substantive appeal; September 2012 Notice of Disagreement; July 2012 claim.

In an August 2006 rating decision, the Houston RO granted service connection for tinea corporis and vitiligo.  In a September 2008 decision, the Atlanta VAMC granted the Veteran's claim of entitlement to an annual clothing allowance.  As the Veteran still received a clothing allowance for the calendar year 2011, Houston RO contacted her in May 2012 regarding a determination as to her continued eligibility for a clothing allowance.  The Veteran responded in July 2012; and in September 2012, the Atlanta VAMC denied her claim for an annual clothing allowance for the 2012 calendar year.

In the September 2012 decision, the Atlanta VAMC determined that based on her medical records, the evidence does not show that the Veteran's uses a prosthetic device or orthopedic appliance for a service-connected condition, or that she uses a medication that caused irreparable damage to her outer garments for a service-connected condition.  

For the reasons set forth below, the Board finds the evidence demonstrates that the Veteran's service-connected tinea corporis and vitiligo requires the use of physician-prescribed medication that causes irreparable damage to her outer garments.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

As indicated above, the Veteran was originally service-connected for tinea corporis and vitiligo.  Notably, the Veteran was already in receipt of a clothing allowance for the 2011 calendar year when she filed her application for continued eligibility in July 2012, and the Houston RO has contacted her again in March 2015, as she has a service-connected disability that is eligible for a clothing allowance.  In the January 2013 SOC, the Atlanta VAMC explained that while the Veteran uses knee braces, she is not service-connected for a disability of her knees.  The Atlanta VAMC further explained that while the Veteran is service connected for tinea corporis and vitiligo, the medications prescribed for this skin condition do not contain a coal or tar base that causes irreparable damage to outer garments.  

A review of VA treatment records dated in 2012 demonstrates that the Veteran received prescription medications for her service-connected skin condition, including hydrocortisone ointment, mupirocin ointment, tacrolimus ointment, and triamcinolone acetonide ointment.  In the January 2013 SOC, the Atlanta VAMC specifically only considered the hydrocortisone ointment, the tacrolimus ointment, and the triamcinolone acetonide ointment.  However, the August 2012 and October 2012 prescription lists from the Atlanta VAMC specifically list the Veteran as using mupirocin ointment.  

A "skin medication" is defined as a "cream, salve, ointment, lotion, or semisolid medicine that is used to treat, prevent, heal, protect and alleviate symptoms from a skin condition."  VHA Handbook 1173.15, para. 2.c. (May 14, 2015).  Over-the-counter skin medications that are ordered by a VHA physician are to be considered as "prescribed" skin medications.  Id at para. 8.c.  

According to VHA Handbook 1173.15, para. 5.c., the Under Secretary of Health designee is the Prosthetic Representative, unless a clinical determination is required, then the Under Secretary of Health designee is the appropriate clinician (e.g., VHA clinician, Prosthetist, Orthotist, or Pharmacist).  A clinical evaluation of a skin medication is warranted if insufficient medical evidence of record exists to award the clothing allowance.  VHA Handbook 1173.15, para. 6.a.  In some circumstances, the veteran can submit pictures to certify that the prescribed skin medication causes irreparable staining.  Id at para. 6.b.  While the ultimate determination is left to the individual treating provider, the VHA Prosthetic and Pharmacy workgroup has created a list that identifies "skin medications, ointments, or lotions that may cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning."  Id at para. 8.c.  

The VHA Prosthetic and Pharmacy workgroup's list identifying skin ointments that may cause irreparable damage includes mupirocin ointment.  As the Veteran's August 2012 and October 2012 medication lists included the prescription for mupirocin ointment to treat her service-connected tinea corporis and vitiligo, and this medication is known to the Under Secretary of Health to cause irreparable staining, discoloration, bleeding, and damage not removable by laundering or dry cleaning, the Veteran should be entitled to a clothing allowance.  

While the Prosthetic and Sensory Aids Service Chief considered the Veteran's prescribed medications in the January 2013 SOC, he did not consider the Veteran's 2012 prescriptions for mupirocin ointment.  Therefore, this opinion carries no probative weight.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).



	(CONTINUED ON NEXT PAGE)


Based on the foregoing, the Board finds the evidence supports a finding that the Veteran relies upon physician prescribed ointment to treat her service-connected skin disability, which causes irreparable staining to her clothes.  Even assuming that the competent evidence concerning this issue is in equipoise, in such cases, doubt is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Entitlement to an annual clothing allowance for calendar year 2012 is granted.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


